B. F. SAFFOLD, J.
— The appellee sued the appellant in detinue, to recover “ one chest or box of tools, containing one complete set of carpenter’s tools, embracing all tools used in the carpenter’s trade; one complete set of carving tools, embracing all tools used for scroll work, or carving; two complete sets of drawing tools, used for drawing plans of buildings by architects; also one set of turning tools, used by carpenters in turning-lathes,” &c. The complaint was demurred to, for an insufficient description of the property. The demurrer was overruled, and we think properly. The description was sufficient. Some of the articles are only sold by sets, and would not be serviceable without the set. Haynes v. Crutchfield, 7 Ala. 189.
x The judgment is affirmed.